DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-5, 7, 9, 11-17 and 19-25 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 27, 2022 has been entered and made of record.

Allowable Subject Matter
	Claims 1-2, 4-5, 7, 9, 11-17 and 19-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Ba-Tis is not capable of measuring displacement along all five of the displacement directions, and especially, the claimed second and third translational measurements, as recited in claim 1” (Remarks, p. 12).
Yet, a new reference, i.e., Ba-Tis et al. (US 10,582,100 B1), teaches the concept of measuring displacement along all five of the displacement directions (Ba-Tis, see FIG. 1A, “5-DOF MEMS electrostatic actuator”).  However, Ba-Tis is capable of measuring displacement along all five of the displacement directions not by an “armature”, but by the use of “inner/middle/outer MEMS structure(s) 200 300 400” as shown in FIG. 1B.
Accordingly, the closest known prior art, i.e., Ba-Tis et al. (US 2016/0216165 A1), Waldern et al. (US 2019/0113829 A1), Huang (US 2009/0152980 A1), Ba-Tis et al. (US 10,582,100 B1), Ba-Tis et al. (US 10,608,557 B1), Ba-Tis et al. (US 10,241,129 B1), Ba-tis et al. (US 2017/0366103 A1), Konno et al. (US 2020/0408803 A1) and Cardarelli (US 2007/0245826 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a plurality of rotors disposed on a substrate attached to a rotor frame via an armature”.
As to claims 2, 4-5, 7, 9, 11-15 and 23-25, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 16, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 17 and 19-22, they directly or indirectly depend from claim 16, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 13, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***